Citation Nr: 1221539	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left upper extremity disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This matter was previously before the Board in July 2011 at which time the case was remanded for additional development.  

Although the RO characterized the Veteran's claimed upper left extremity disability as a left wrist disability, the evidence shows that he has been diagnosed as having left ulnar neuropathy.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  With this in mind, the Board interprets the claim of service connection for a left wrist disability to include other diagnosed conditions of the upper left extremity and has amended the issue on the title page accordingly.


FINDING OF FACT

The Veteran has a left upper extremity disability, diagnosed as left ulnar nerve neuropathy, that is attributable to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's left ulnar neuropathy was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5102, 5103, 5103(A), 5107 (West 2002) with implementing regulations at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2010). The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of VCAA.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board, however, need not consider the question of VCAA compliance because there is no harm to the appellant as a result of any VCAA deficiencies in view of the fact that the full benefit sought by the Veteran as to the issues is being granted by this decision of the Board.  The RO will have the opportunity to address the issues of the appropriate disability rating and effective date of the award at the time it implements the Board's decision.  At this time, any defect is harmless error.

II.  Facts

The Veteran's service personnel records (DD Forms 214) show that his primary specialty was as a system organizational maintenance technician.

The Veteran's service treatment records are devoid of complaints or treatment for left upper extremity problems.  He was assessed as having a contusion of the right forearm.  A Report of Medical Examination in May 2005 shows a normal clinical evaluation of the upper extremities and makes no mention of left upper extremity defects.

In August 2005, the Veteran filed an original claim of service connection for disabilities that did not include the left wrist.  

In October 2005, nerve conduction studies of the Veteran's left upper extremities were ordered by D. Jack, M.D.  Findings revealed that the median "DML" was bilaterally normal and the ulnar "DML" was bilaterally normal.  The median F-wave was not obtainable on the left and was normal on the right.  The ulnar F-wave was bilaterally normal.  The summary revealed that the study was abnormal, but was not suggestive of left median neuropathy at the wrist.  The nerve conduction study report contains a hand-written notation of apparent cubital (not carpal) tunnel syndrome bilaterally.  

In November 2005, the Veteran underwent a VA general examination conducted by a neurologist.  The Veteran reported at this time that he began working as a laminator after service and had to discontinue the job because he suddenly developed severe pain and swelling in his right hand.  He made no complaints with respect to his left upper extremity and the examination report is devoid of left upper extremity findings or diagnoses.

On file is a note from David Jack, M.D., dated in November 2005, who stated that a Finkelstein test was positive and the Veteran's symptoms were consistent with DeQuervain's Tenosynovitis.   

A VA primary care new patient history and physical record dated in January 2006 notes that the Veteran was diagnosed originally as having carpal tunnel syndrome but rediagnosed after work-up as having progressive degeneration of ulnar nerve bilaterally, but predominantly in the right arm.  Pain was noted from the mid-bicep to the wrist.  The report notes that Dr. Jack evaluated the Veteran and the diagnosis was confirmed by neurologists.  The Veteran was noted to be taking celebrex every day for pain.  He was assessed as having ulnar neuropathy.

In May 2006, the Veteran underwent a VA neurology examination by the same examiner who performed the November 2005 VA general examination.  The Veteran's history included working as a laminator following service where he used his hands excessively.  He was noted to have developed pain and swelling in his hands and was told by a physician he probably had carpal tunnel syndrome.  His primary care physician, however, subsequently performed nerve conduction tests and an EMG (electromyogram) in the upper extremities and suggested that the Veteran had bilateral cubital tunnel syndrome, or ulnar nerve entrapment at both elbows.  The Veteran reported that while on active duty he experienced intermittent cramping sensations in his hands particularly when using tools excessively.  He said he would simply shake off the cramping and did not seek medical attention.  He also said he had pain in his elbows while on active duty which occurred with excessive use of tools.  He denied having any specific testing done on his upper extremities while on active duty.  He said his primary care physician told him that the nerve entrapment did not develop suddenly after service and that in all likelihood it had been going on prior to the Veteran's discharge from service.  After reviewing the nerve conduction study performed by Dr. Jack in October 2005, the VA examiner concluded that Dr. Jack could not have possibly reached the conclusion of ulnar nerve entrapment at the elbow or in the region of the brachial plexus because the testing was simply not done to prove or disprove that statement.  He noted that the Veteran's current complaints were of severe elbow pain bilaterally, worse on the right.  He concluded that there was no evidence to support a diagnosis of so called cubital tunnel syndrome bilaterally.  He said that the Veteran certainly did not have evidence of carpal tunnel syndrome based on nerve conductions of the wrist.  He added that the Veteran's symptoms were not those of a typical cubital tunnel distribution of the ulnar nerve.  He remarked that his review of the claims file revealed no evidence that the Veteran complained of elbow pain or hand pain or numbness in his upper extremities at any time while on active duty.  

In an addendum opinion in May 2006, the VA examiner above added that the Veteran did not have Tinel's sign at the wrist of elbows.  He said the ulnar nerves could be easily palpated at the elbows and they were not enlarged or inflamed.  He said that brachial plexus strength testing was normal bilaterally.  Thus, he said there was no clinical evidence to suggest the presence of nerve entrapment at the brachial plexus, elbows or wrist.

In May 2006, the Veteran underwent a private neurological evaluation with K. Alderson, M.D., at which time nerve conduction studies were again performed on the right upper extremity only.  The examination report shows that the Veteran had been referred by Dr. Jack for evaluation of right arm pain.  He reported that he had had some right hand pain prior to September 2005, but that in September 2005 he suddenly developed weakness in the right arm causing him to drop a grinder.  He reported occasional tingling in the left arm, but that this was minor compared to the right.  He was given an impression of right-arm numbness.  It was noted that electrically, there was a right ulnar compressive neuropathy at the elbow.  He was not given an impression with respect to the left upper extremity.  

On file is a private note from Dr. Jack in September 2006 who stated that the Veteran retired from the Navy in August 2005 and that in October 2005 he had an abnormal nerve study that could not have started after August 2005 based on further testing and evaluation.  He said that this condition should, therefore, be considered as initiating while on active duty service.  He noted that the condition was evaluated before the expiration of his term of service.  

At a VA joint examination in April 2008, the Veteran reported having problems since the early 1990s after 10 years of aircraft mechanic work of symptoms described as hand cramps to the point where he would drop tools, worse on the right, and pain and numbness in the thumb and first two fingers.  He also reported pain in his elbows which began in 2001 and bilateral wrist pain since 1991.  He described right greater than left forearm pain.  He denied hand weakness, but reported tingling in all five digits worse in the second and third digits.  He said his wrists hurt only when typing for an extended time.  He said, with respect to his left upper extremity, he has symptoms once or twice a month at "3/10" and they last a few minutes.  He denied using medication for either arm.  With respect to the left upper extremity symptoms, the examiner said that they did not fit anything specific such as carpal tunnel or ulnar neuropathy and there was no EMG evidence of abnormality.  The examiner said that in the absence of any x-ray abnormality, there was insufficient clinical evidence at present to warrant a diagnosis of any chronic pathological disorder.  He said bilateral elbow x-rays revealed no evidence of acute fracture, dislocation or joint effusion, and prior trauma versus lateral epicondylitis of the right elbow.  The examiner stated in an addendum that there was no diagnosis of the left arm.

A VA examiner in September 2011 recommended that a new nerve conduction study was necessary to confirm the Veteran's diagnosis, but that clinically the Veteran presented with symptom manifestations of ulnar irritation.  He said, accordingly, "one can only state that in as much as special tests are concerned, the Veteran apparently meets clinical criteria of left ulnar neuropathy."  He went on to note that it was five years after the first examination in 2006 and three years after the 2008 report and that the Veteran may have developed a left nerve neuropathy as a progression of his usual work and activities.  He noted that unlike the early assessment of ulnar neuropathy in the right arm following service, the Veteran did not have any findings consistent with a left ulnar neuropathy despite his subjective symptoms and complaints of such.  He said, however, that clearly now three years later the Veteran's physical examination presentation was more consistent with an ulnar nerve irritation.  He went on to opine that although it would not be uncommon to develop left ulnar neuropathy with high impact work such as found with mechanic work like what the Veteran performed in service, it was a little more difficult to state that 5 years later this was directly related to service since he continued to work as a mechanic for some time.  He also noted, however, that on the continuum of his complaints of bilateral upper extremity conditions, the Veteran has consistently reported symptoms consistent with ulnar nerve neuropathy although exam findings and nerve studies have not supported the diagnosis and findings only recently showed it.  He explained that "if one were to look at it from that aspect, then certainly his symptoms now are consistent with those symptoms that he has complained of from the beginning." 

III.  Analysis

Pertininet Law and Regulations

At the outset, the Veteran is not claiming disability from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury or service-connected disability; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service or service-connected disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 20 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Discussion

The Veteran's service treatment records are devoid of complaints or treatment with respect to the upper left extremity problems.  This, however, is not inconsistent with the Veteran's report that he did not seek medical attention for his upper extremity problems in service.  In this regard, the Veteran reported in May 2006 that while on active duty he experienced intermittent cramping sensations in his hands, particularly when using tools excessively.  He said he would simply shake off the cramping and did not seek medical attention.  He also said he had pain in his elbows while on active duty which occurred with excessive use of tools.  He denied having any specific testing done on his upper extremities while on active duty.  At the April 2008 VA examination, the Veteran reported that he had experienced problems since the early 1990s after 10 years of aircraft mechanic work with symptoms described as hand cramps to the point where he would drop tools, worse on the right, and pain and numbness in the thumb and first two fingers.  The Board finds that the Veteran is competent to report his symptoms in service and he is deemed credible in regard to these reports.  See McLendon v. Nicholson, 20 Vet. App. 70, 84 (2006) (competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1337-37 (Fed. Cir. 2006) (lay evidence may not be deemed not  credible solely due to the absence of contemporaneous medical evidence).

Furthermore, postservice evidence shows documented complaints of upper extremity problems shortly after service.  This evidence includes a private medical record from D. Jack, M.D., dated in October 2005, just two months after the Veteran's discharge from active duty, reflecting an abnormal nerve conduction study of the upper extremities and a diagnosis of cubital tunnel syndrome, bilaterally.  A subsequent record from Dr. Jack in November 2005 reports a positive Finkelstein test and notes that symptoms were consistent with DeQuervains Tenosynovitis.  Significantly, Dr. Jack stated in September 2006 that the abnormal nerve conduction findings in October 2005 could not have started after August 2005 and should be considered as initiating while on active duty service.   

Although a VA examiner who performed examinations in November 2005 and May 2006 questioned Dr. Jack's diagnosis of cubital tunnel syndrome by stating that the appropriate testing to either confirm or negate such a diagnosis was not accomplished, the Veteran was similarly diagnosed clinically as having left ulnar neuropathy by a VA examiner in September 2011.  This VA examiner, while hesitant to provide a positive nexus opinion between the Veterans' left ulnar neuropathy and service based on the fact that there were no findings of this disability until approximately three to five years after service, he did acknowledge that the Veteran had been consistent in his subjective complaints of left upper extremity symptoms.  He further noted that it would not be uncommon to develop left ulnar neuropathy with high impact work such as found with mechanic work as the Veteran did in service, and stated that the Veteran's present symptoms were certainly consistent with those symptoms he complained of "from the beginning" and that these symptoms were consistent with the diagnosis of left ulnar neuropathy.  

In conclusion, based on evidence showing the Veteran's active duty service for many years as a maintenance technician, his credible complaints of experiencing hand numbness and cramping in service, the documented complaints of hand symptoms as early as two months after his service discharge, and the VA examiner's opinion in September 2011 that the Veteran's left upper extremity symptoms "since the beginning" are consistent with his current diagnosis of left ulnar neuropathy, the Board concludes, after resolving reasonable doubt in the Veteran's favor, that service connection for left ulnar neuropathy is warranted.


ORDER

Service connection for left ulnar neuropathy is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


